Citation Nr: 0314946	
Decision Date: 07/07/03    Archive Date: 07/10/03

DOCKET NO.  01-09 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah


THE ISSUE

Entitlement to a disability evaluation higher than 30 percent 
for right knee arthroplasty with a history of degenerative 
arthritis, tibial osteotomy and medial meniscal tear.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Overly, Associate Counsel




INTRODUCTION

The veteran had active service from October 1969 to August 
1972. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision by 
which the RO confirmed and continued a 30 percent rating for 
the veteran's service-connected right knee disability.  


REMAND

By letter dated in January 2003, the Board notified the 
veteran of the obligations and duties under the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
The RO had earlier notified the veteran of the evidence 
needed to substantiate the claim for an increased rating by 
way of the October 2001 rating decision and a November 2001 
statement of the case, but had not specifically advised the 
veteran of VA's obligations under the VCAA.  After the Board 
sent the January 2003 letter to the veteran, the United 
States Court of Appeals for the Federal Circuit, in Disabled 
Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003), held that 38 C.F.R. § 19.9(a)(2)(ii) 
(permitting the Board "to provide the notice required by 
38 U.S.C. [§] 5103(a)" and providing for "not less than 30 
days to respond to the notice") was invalid because it was 
contrary to 38 U.S.C. § 5103(b), which allows a claimant one 
year to submit evidence.  Thus, a remand to remedy this 
matter is necessary.

Given that this matter must be remanded, a VA examination of 
the right knee should be obtained.  The Board notes that the 
most recent examination conducted on behalf of VA was 
provided in January 2000.  That examination showed no 
limitation of function in standing or walking.  Nevertheless, 
a history of limitation of function in standing and walking 
over long periods was noted.  The right knee showed no heat, 
redness, swelling, effusion, drainage or weakness.  Slight 
laxity on the Lachman's maneuver was noted.  The examiner 
indicated that this was within normal limits for a prosthetic 
implant.  Some pain was observed with McMurray's as the knee 
was bent starting at 90 degrees.  Flexion of the right knee 
was 100 degrees with pain starting at 90 degrees.  Extension 
was performed to zero degrees.  Active flexion of the left 
knee was 120 degrees and extension of the left knee was also 
zero degrees.  The veteran noted that the range of motion was 
affected by pain, fatigue and lack of endurance after 
repeated use.  An x-ray report revealed an artificial knee 
joint in place in the distal femur and proximal tibia.  

A report of a medical examination from Granger Clinic dated 
in August 2001 reflects complaints of right knee aching at 
the end of the day or later in the week for the past two and 
a half years.  No effusion was noted.  The examiner related 
that the right knee showed a lack of full extension to 10 
degrees.  Motion was performed from 10 to 120 degrees.  There 
was slight tenderness around the medial lateral patella along 
the lateral tibial plateau area, minimal tenderness on the 
medial tibial plateau.  There was slight tenderness along the 
medial and lateral femoral condylar area.  Ligaments on the 
right knee showed 1+ laxity of the medial and collateral 
ligaments with flexion at 30 degrees; otherwise there were 
stable ligaments.  

Although a significant increase in disability was not 
suggested by this later examination report, the veteran's 
contention is that his total knee replacement was fine at 
first, but now causes pain one hundred percent of the time 
and that he cannot kneel or run, and has difficulty with 
stairs and ladders.  He reported having such problems after 
the August 2001 examination when he submitted his November 
2001 notice of disagreement.  Therefore, another examination 
is warranted.

Accordingly, the case is REMANDED for the following action:  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), is completed.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107, and the 
duty-to-assist regulations, found at 
66 Fed. Reg. 45,620-32 (Aug. 27, 2001), 
are fully complied with and satisfied.  
See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

2.  The development action should include 
notifying the veteran of the particular 
information needed to substantiate the 
veteran's claim and what portion of the 
evidence, if any, the veteran is to 
submit and which portion VA will obtain.  
(In the case of information or evidence 
that the claimant is notified is to be 
provided by the claimant, if such 
information or evidence is not received 
by VA within one year from the date of 
such notification, no benefit may be paid 
or furnished by reason of the claimant's 
application.  38 U.S.C.A. § 5103(b) (West 
2002).)  

3.  The RO should provide the veteran a 
VA orthopedic examination to assess the 
severity of the veteran's service-
connected right knee disability.  The 
examiner should review the claims file 
and a copy of this remand.  Thereafter, 
the examiner should conduct range of 
motion studies on the veteran's right 
knee.  The examiner should indicate 
whether there is any limitation in the 
range of motion attributable to the 
veteran's service-connected right knee 
disability.  If there is clinical 
evidence of pain on motion, the examiner 
should indicate the degree of motion at 
which such pain begins.  Then, after 
reviewing the veteran's complaints and 
medical history, the examiner should 
render an opinion, based upon his or her 
best medical judgment, 


as to the extent to which the veteran 
experiences functional impairments due to 
weakness, excess fatigability, 
incoordination, pain, or flare-ups, etc., 
and should portray these factors in terms 
of loss of motion beyond that shown 
clinically.  The examiner should also 
specifically note whether the veteran 
experiences any lateral instability.  
Such instability should be described as 
"slight," "moderate," or "severe."

4.  After the development requested above 
has been completed, the RO should again 
review the record, including the newly 
associated evidence.  If any additional 
development is warranted in light of any 
newly received evidence, that development 
should be accomplished.  If the benefit 
sought on appeal remains denied, the 
appellant and his representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond.

After giving the veteran opportunity to respond to the 
supplemental statement of the case, and after expiration of 
the period for response as set forth in 38 U.S.C.A. 
§ 5103(b) (West 2002), the case should be returned to the 
Board.  (The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).)

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veteran's 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

